PER CURIAM
Appellant appeals from a judgment that civilly committed her on the basis that she was dangerous to others. ORS 426.130. On appeal, she asserts that the trial court erred in denying her attorney’s motion for a set-over, erred in finding that clear and convincing evidence demonstrated that she was a danger to others, and erred in finding that she was unwilling, unable, or unlikely to cooperate voluntarily with treatment. The state concedes error on all issues. As explained below, we accept those concessions and reverse.
ORS 426.095(2)(c) provides that a hearing may be postponed for good cause if requested by counsel. Counsel here told the court that he had been appointed to represent appellant the day before the hearing and had not yet had an opportunity to contact witnesses. A decision on whether to postpone a hearing is reviewed for abuse of discretion. Under these circumstances, an abuse of discretion is shown; appellant’s attorney offered a valid reason for a postponement, the state did not oppose it, and the court denied it for no apparent reason.
The record does not contain clear and convincing evidence that appellant is dangerous to others, is dangerous to herself or unable to meet her basic needs, or is unwilling, unable, or unlikely to cooperate voluntarily with treatment.
Reversed.